Citation Nr: 1101510	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.

2.  Entitlement to assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only.

3.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1964 and 
from February 1965 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

Also on appeal, the RO denied a claim for automobile adaptive 
equipment and a clothing allowance in an October 1999 letter 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

Upon review, the Board finds that the Veteran's claims must be 
remanded for further action.

With regard to the claim of entitlement to SMC based on the need 
for aid and attendance, the Veteran last underwent appropriate VA 
examinations in February and April 2006.  In December 2010, the 
Veteran's representative indicated that a new VA examination is 
necessary.  Accordingly, the Board finds that remand is necessary 
to afford the Veteran an opportunity to undergo a contemporaneous 
VA examination to verify the current severity of his service-
connected disabilities and whether he is in need of regular aid 
and attendance of another.  See 38 C.F.R. §§ 3.326, 3.327; 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

With regard to the issues of automobile adaptive equipment and a 
clothing allowance, the Board notes that the RO denied such 
claims in an October 1999 letter decision.  In November 1999, the 
Veteran filed a notice of disagreement (NOD) disagreeing with the 
October 1999 denial.  Accordingly, the issues were placed into 
appellate status.  The RO did not then issue a statement of the 
case (SOC) addressing the issues.  Rather, the RO sent the 
Veteran a letter in February 2000 asking that he submit new and 
material evidence on the issues.  The Veteran did not respond to 
the RO's letter February 2000 letter.  

More recently, in August 2005, the Veteran submitted another 
claim for automobile adaptive equipment.  The RO issued a rating 
decision in June 2006.  The RO's June 2006 rating decision, 
however, does not resolve the issues previously placed into 
appellate status.  See Jones v. Shinseki, 23 Vet. App. 122, 126 
(2009) (holding that a claim in appellate status is resolved only 
by a later appellate adjudication of a subsequent claim).  Under 
these circumstances, the Board must remand the issues to the RO 
for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the issues are REMANDED for the following action:

1. The RO must issue the Veteran a statement 
of the case (SOC) addressing the issues of 
(a) entitlement to assistance in the purchase 
of an automobile or other conveyance and 
adaptive equipment, or for adaptive equipment 
only, and (b) entitlement to a clothing 
allowance.  This issuance must include all 
relevant laws and regulations, and a complete 
description of the Veteran's rights and 
responsibilities in perfecting an appeal in 
these matters.  

Thereafter, if the Veteran files a timely 
substantive appeal on either issue, the RO 
should undertake any further development 
indicated, and then issue a Supplemental 
Statement of the Case (SSOC), if appropriate.  

2.  The RO must also send the Veteran a 
letter requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the remanded 
claim of entitlement to special monthly 
compensation based on the need for aid and 
attendance.   

3.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain all of the 
Veteran's outstanding VA treatment records.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

4.  After completing the above requested 
development, the RO should schedule the 
Veteran for a VA Aid and Attendance 
examination.  The entire claims file should 
be made available to the examiner for review, 
and the examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  

Then, based on the examination results and 
record review, the examiner should offer an 
opinion as to whether the Veteran's service-
connected disabilities result in a need for 
regular aid and attendance.  In determining 
the need for regular aid and attendance, the 
examiner must consider whether, in light of 
the Veteran's service-connected disabilities, 
the Veteran is able to dress and undress 
himself; keep himself clean and presentable; 
adjust any prosthetic or orthopedic 
appliances; feed himself (to include 
preparation of meals) through loss of 
coordination of upper extremities; use the 
toilet independently; or is a danger to 
himself or others as a result of the inherent 
hazards or dangers of his daily environment.  
In making this determination, the examiner 
should understand that all of these factors 
need not be present.  Rather, the Veteran's 
particular personal functions should be 
considered in the context of his service-
connected condition as a whole.  The examiner 
should also understand that the need for aid 
and attendance need only be regular, not 
constant.

The examiner should also opine as to whether 
the Veteran's service-connected disabilities 
cause him to be permanently bedridden. 

In making these determinations, the examiner 
is asked to consider the Veteran's service-
connected disabilities alone (i.e., the 
examiner should disregard any impairment 
caused by the Veteran's nonservice-connected 
disabilities).

The examiner should prepare a report setting 
forth all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative that 
the examiner offer a detailed analysis for 
all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the in-
service and post-service medical records, and 
the Veteran's lay assertions.  

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim of 
entitlement to special monthly compensation 
based on the need for aid and attendance in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and affords 
the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


